Title: From George Washington to the United States Senate, 25 May 1790
From: Washington, George
To: United States Senate


United States [New York] 
Gentlemen of the Senate,May 25th 1790.
I nominate the following persons to fill the offices affixed to their names—viz.
Samuel Jasper, to be Surveyor of the Port of Currituck-Inlet in the State of North Carolina.
Nathaniel Wilkins, to be Collector of the Port of Cherry Stone in the State of Virginia, in the place of George Savage, who has resigned.
Henry Deering, to be Collector of the Port of Sagg Harbour in the State of New York, in the place of John Gelston, who has resigned.
Thomas Davis Freeman, to be Surveyor of the Port of Plymouth in the State of North Carolina, in the place of Levi Blount, who has resigned.
Benjamin Bartlett, to be Surveyor of the Port of Suffolk in the State of Virginia, in the place of Archibald Richardson, who has resigned.

Go: Washington

